Citation Nr: 1425302	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-13 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge and the Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Also in this decision the RO denied the issue of entitlement to service connection for a total rating based on individual unemployability due to service connected disability (TDIU).  The Veteran appealed this denial.  However, the RO subsequently granted the Veteran a TDIU in January 2014.  As this represents a full grant of the benefits sought with respect to this issue, it is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran also appealed the RO's January 2007 denial of the claim for service connection for headaches, claimed as secondary to posttraumatic stress disorder (PTSD).  This issue was previously before the Board in March 2010 at which time the case was remanded for additional development.  Subsequently, in July 2012, the RO granted the claim.  Thus, as this represents a full grant of the benefits sought with respect to this issue, it too is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records show that he was treated for a "skin rash" on his legs in July 1969 and was prescribed calamine lotion.  He asserts the skin rash never completely subsided and continues to worsen.  He also asserts that he has skin tumors related to service, to include exposure to Agent Orange.  See Informal Hearing Presentation dated in April 2014.  

Postservice evidence shows that the Veteran was diagnosed at a VA dermatology clinic in September 2009 as having xerosis and statsis dermatitis.  He was also noted at a VA medical clinic in August 2010 as having multiple lipomas on his left leg which he said he had had since service, but which had gotten larger.  

Under the Veterans Assistance Act of 2000, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Moreover, as a layperson, he is competent to report observable symptoms of his skin, such as rashes and lesions.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that a remand for a VA examination to determine the nature and etiology of his current skin diagnoses is warranted.

In addition, any pertinent medical records (VA or non-VA) for the claim on appeal that have not already been identified and associated with the claims file should be obtained, to include VA treatment records from the Saginaw VA medical center (VAMC) from October 2011 to present.  See 38 U.S.C.A. § 5103A(b),(c).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any other evidence identified as relevant by the Veteran during the course of the remand, provided that the Veteran completes the required authorization forms as appropriate.  Updated VA treatment records should also be obtained from the Saginaw VAMC from October 2011 to present. 

2.  The Veteran should be afforded a VA medical examination to determine the nature and etiology of his current skin disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following: 

Is it at least as likely as not (a 50% degree of probability or higher) that any current skin disability identified on examination is related to the Veteran's active service or any incident therein, to include exposure to Agent Orange.  

3.  Readjudicate the claim for entitlement to service connection for a skin disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HOWARD N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



